IN THE SUPREME COURT OF PENNSYLVANIA



IN RE: RELOCATION OF                       :    NO. 410
MAGISTERIAL DISTRICTS 38-1-07 and          :
38-2-04 AND CONSOLIDATION OF               :    MAGISTERIAL RULES DOCKET
FACILITIES FOR MAGISTERIAL                 :
DISTRICTS 38-1-06, 38-1-07 and 38-2-       :
04 WITHIN THE THIRTY-EIGHTH                :
JUDICIAL DISTRICT OF THE                   :
COMMONWEALTH OF                            :
PENNSYLVANIA                               :


                                        ORDER



PER CURIAM

      AND NOW, this 9th day of February 2017, upon consideration of the Petition to

Relocate Magisterial District Courts 38-1-07 and 38-2-04 and Consolidate Magisterial

Districts 38-1-06, 38-1-07 and 38-2-04 of the Thirty-eighth Judicial District (Montgomery

County) of the Commonwealth of Pennsylvania into one facility located at 925

Montgomery Avenue, Narberth, PA it is hereby ORDERED that the Petition is

GRANTED, effective November 1, 2016.